Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.209 Filed 12/04/20 Page 1 of 13




MATTHEW KERRY (P81793)
Attorney for Plaintiffs
214 S. Main Street, Suite 200
Ann Arbor, Michigan 48104
(734) 263-1193
matt@kerrylawpllc.com

Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN

 TWIN FLAMES UNIVERSE.COM INC., a
 Michigan corporation; MIND ALIGNMENT
 PROCESS INC., a Michigan corporation;          Case No.: 2:20-cv-11659-GAD-DRG
 JEFFREY AYAN, an individual resident of
 Michigan; and SHALEIA AYAN, an individual
 resident of Michigan,

                Plaintiffs,

 vs.

 LISA ELLE GIACOMINI a/k/a ELLE GAIA
 d/b/a TWIN FLAMES GAIA a/k/a ASCENDED
 WELLNESS, an individual resident of
 Colorado; ARCELIA FRANCIS HUGUES f/k/a
 JOHN FRANCIS HUGUES d/b/a TWIN
 FLAME TRANSCENDENCE, an individual
 resident of New York; ADAM KATSALE a/k/a
 ADAM NAMASTE d/b/a ASCENSION
 EXPRESS, an individual resident of New York;
 and ELIZABETH “SHAKTI” KALOCZI d/b/a
 RISE SHAKTI, an individual resident of the
 United Kingdom,

                Defendants.


       PLAINTIFFS’ MOTION TO EXTEND TIME FOR SERVICE, FOR EXPEDITED
        DISCOVERY, AND MOTION TO PERMIT ALTERNATIVE SERVICE UPON
       DEFENDANT ELIZABETH KALOCZI PURSUANT TO FED. R. CIV. P. 4(f)(3)
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.210 Filed 12/04/20 Page 2 of 13




       NOW COMES Plaintiffs TWIN FLAMES UNIVERSE.COM INC. (“TFU” or “Twin

Flames Universe”), MIND ALIGNMENT PROCESS INC. (“MAP”), JEFFREY AYAN, (“Mr.

Ayan”); and SHALEIA AYAN, (“Ms. Ayan” and collectively with TFU, MAP and Mr. Ayan,

“Plaintiffs”), by and through its counsel, for their motion for leave to extend the time to serve

Defendants LISA ELLE GIACOMINI a/k/a ELLE GAIA d/b/a TWIN FLAMES GAIA a/k/a

ASCENDED WELLNESS, (“Giacomini” or “Ascended Wellness”), believed to be a U.S.

resident of the state of Colorado, and ELIZABETH “SHAKTI” KALOCZI d/b/a RISE SHAKTI

(“Kaloczi” or “Rise Shakti”), believed to be a resident of the United Kingdom, pursuant to Rule

4(m); for leave to conduct expedited discovery in advance of the Rule 26(f) conference, pursuant

to Rule 26(d)(1), to issue limited subpoenas to third party online account providers and ISPs of

Defendants so as to ascertain their address(es), and for leave to serve Defendant Kaloczi via

email pursuant to Rule 4(e)(1) and 4(f)(3), and state as follows:

                                        INTRODUCTION

       As a threshold matter, the time to serve the summons in this matter upon the U.S.-based

defendants has expired and Plaintiffs have made several attempts to serve Defendant Giacomini

to no avail. As set forth below, good cause exists to extend the time to serve Defendant

Giacomini pursuant to Rule 4(m) and Plaintiffs herein seek a 90-day extension of time to serve

Defendant Giacomini. Although Rule 4(m)’s time limit for service does not apply to foreign

defendants, Plaintiffs have also unsuccessfully tried to serve Defendant Kaloczi, who we believe

is also evading service.

       Accordingly, next, Plaintiffs also ask for leave to serve third party subpoenas in advance

of the Rule 16 conference, insofar as Plaintiffs’ previous attempts to either serve Giacomini and

Kaloczi have been unsuccessful. Both Defendant Giacomini and Kaloczi do business online and

                                                 1
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.211 Filed 12/04/20 Page 3 of 13




have communicated with Plaintiffs extensively via email and online in forums and video chats.

While the operate and do business online in competition with Plaintiffs, Giacomini’s websites do

not list physical addresses for her business and Defendant Kaloczi could not be located at the

business address listed on her website’s Facebook page. Therefore, Plaintiffs believe that the

third parties who maintain their regular and currently-used email addresses and websites could

reveal information regarding their locations, including an address or IP address. Plaintiffs would

use that limited information solely to affect service upon Defendants herein.

       Finally, and in the alternative, Plaintiffs request leave to serve Defendant Kaloczi via

email. Service via email is not prohibited by any international agreement between the U.S. and

United Kingdom, it would avoid unnecessary delays, and it would certainly comport with due

process in this matter. Thus, service via email is both valid and proper as to Defendant Kaloczi

pursuant to Rule 4(f)(3). Plaintiffs will likely also seek leave to serve Defendant Giacomini via

email, should the Court grant the above expedited discovery and if Plaintiffs are unable to locate

Defendant Giacomini’s physical address based on information gathered from the third parties.

                                        BACKGROUND

       Plaintiffs assume the Court’s familiarity with this matter. Plaintiffs respectfully refer the

Court to the Complaint (ECF Doc. No. 1) for a full and accurate statement as to the background.

Plaintiffs also refer the Court to the Declaration of Justin Mercer, Esq. dated December 4, 2020

(“Mercer Decl.”) for additional background facts regarding service. Certain relevant facts are

reiterated hereinbelow:

       As set forth in the Complaint filed on June 26, 2020, Plaintiffs brought the instant action

for damages and injunctive relief against Defendants Giacomini, Adam Katsale, Arcelia Hugues

and Elizabeth Kaloczi for false promotion in violation of the Lanham Act, defamation, tortious

                                                 2
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.212 Filed 12/04/20 Page 4 of 13




interference with contract, civil conspiracy, conversion and trespass to chattels. Twin Flames

Universe promotes its services through online educational programs, in-person workshops and

one-on-one consultations. Earlier this year, Plaintiffs learned of a conspiracy by a few

disgruntled former Twin Flames Universe students who are each operators of competing

transformational coaching businesses, to smear Plaintiffs’ reputations, and create a false,

misleading and defamatory image of Plaintiffs’ business practices and spirituality. Defendants

commenced and orchestrated a massive, systematic pattern of online harassment and

disparagement via websites such as Twitter, Reddit, Facebook, and via their own websites in an

effort to usurp Plaintiffs’ current customers and dissuade Plaintiffs’ prospective customers from

doing business with Plaintiff by falsely painting as “abusive,” “manipulative,” “scammers” and

“practi[tioners of] illegal psychotherapy.”

       1. Attempts of Service on Defendant Giacomini

       On June 26, 2020, Plaintiffs engaged a process server to attempt service upon all the

defendants. See Mercer Decl. at ¶ 3. Plaintiffs timely and properly served Defendants Adam

Katsale and Arcelia Hugues. Mr. Katsale answered the complaint and Ms. Hugues responded to

the complaint by way of motion. See Mercer Decl. at ¶ 3.

       Between June 26 and July 3, 2020, Plaintiffs’ process server attempted to serve

Defendant Giacomini at her last known residence in Colorado. See Mercer Decl. at ¶ 4, Exhibit

A. However, Plaintiffs’ process server was unsuccessful in serving Ms. Giacomini after three

attempts. See Mercer Decl. at ¶ 5. Then, from July 4, 2020 to August 4, 2020, Plaintiffs sought

information from third parties to locate Ms. Giacomini’s whereabouts. See Mercer Decl. at ¶ 6.

Without much success, on August 4, 2020, Plaintiffs engaged another process server to perform

a skip trace as to Ms. Giacomini’s physical address. See Mercer Decl. at ¶ 7, Exhibit B.

                                                 3
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.213 Filed 12/04/20 Page 5 of 13




Plaintiffs’ process server informed Plaintiffs that the address that Plaintiffs located as to Ms.

Giacomini’s residence was accurate based on their searches. See Mercer Decl. at ¶ 8. As a result,

between August 4, 2020 and August 7, 2020, Plaintiffs’ process server again attempted to serve

Defendant Giacomini at her residence in Colorado. See Mercer Decl. at ¶ 9, Exhibit C.

However, this time, Plaintiffs’ process server was informed by the residents that Ms. Giacomini

no longer lived there, and they did not know where Ms. Giacomini resided. See Mercer Decl. at ¶

10.

       Given that Ms. Giacomini is alleged to have been engaged in a civil conspiracy with

other defendants, Plaintiffs expected to engage in informal discovery with either Defendants

Katsale or Hugues as to their knowledge of Ms. Giacomini’s whereabouts. See Mercer Decl. at ¶

11. However, as stated, there has been no Rule 26(f) conference, thus Plaintiffs could not engage

in discovery with Katsale or Hugues. See Mercer Decl. at ¶ 12.

       At all relevant times, Defendant Giacomini communicated and/or engaged with Plaintiffs

via email and online. Prior to the filing of this action, Defendant Giacomini emailed Plaintiffs

directly via the email address, <twinflamegaia@gmail.com> (See Mercer Decl. at ¶ 13, Exhibit

D). Defendant Giacomini is the registrant and contact for her businesses’ domain names

<www.twinflaimesgaia.com> and <ascendedwellness.net>. See Mercer Decl. at ¶ 14, Exhibit E.

       2. Attempts of Service on Defendant Kaloczi

       Defendant Kaloczi is believed to be a resident of the United Kingdom. See Mercer Decl.

at ¶ 15. Between July 9 and August 10, 2020, Plaintiffs’ UK process server attempted to serve

Defendant Kaloczi at her last known residence in the UK. See Mercer Decl. at ¶ 16, Exhibit F.

However, Plaintiffs’ UK process server was unsuccessful in serving Ms. Kaloczi after four

attempts. See Mercer Decl. at ¶ 17. Given Ms. Kaloczi’s website <riseshakti.com> and

                                                  4
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.214 Filed 12/04/20 Page 6 of 13




Facebook page for her business “RISE SHAKTI”

(https://www.facebook.com/ShaktiShivaPilates/) listed the same address that Plaintiffs attempted

service—132 Cottonmill Lane, Saint Albans, UK AL1 2ez—Plaintiffs intended to try there

again. See Mercer Decl. at ¶ 18. As such, from August 11, 2020 to September 1, 2020,

Plaintiffs’ UK process server made an additional six attempts at the Cottonmill Lane address. See

Mercer Decl. at ¶ 19, Exhibit H. Without much success, on September 2, 2020, Plaintiffs

engaged their UK process server to perform a skip trace as to Ms. Kaloczi’s physical address.

See Mercer Decl. at ¶ 20, Exhibit I. However, Plaintiffs’ UK process server informed Plaintiffs

that they could not locate another viable address based on their searches, but noted that as

recently as August 14, 2020, Defendant Shakti appeared to have broadcast live video from the

Pilates studio at the rear of the Cottonmill Lane address. See Mercer Decl. at ¶ 21, Exhibit J. As

a result, after September 4, 2020, Plaintiffs’ process server attempted to monitor the Cottonmill

Lane address to notice if there was any activity at the address, but found none. See Mercer Decl.

at ¶ 22, Exhibit K.

        That said, Defendant Kaloczi communicated with Plaintiffs extensively via email and

online in forums and video chats before this action was filed. See Mercer Decl. at ¶ 23. In

addition, there might be additional methods of serving Defendant Kaloczi and apprising her of

this lawsuit. See Mercer Decl. at ¶ 24. Defendant Kaloczi is the registrant and contact for her

business’s domain name <www.riseshakti.com> and <www.Elizabethshaktikaloczi.com>. See

Mercer Decl. at ¶ 25. On www.riseshakti.com, Defendant Kaloczi lists her contact email address

as <inspire@riseshakti.com> and invites customers to visit her YouTube and Facebook business

pages. See Mercer Decl. at ¶ 26, Exhibit L. As set forth in the Complaint, Defendant Kaloczi

made false statements about Plaintiffs via videos posted on her business YouTube and Facebook

                                                 5
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.215 Filed 12/04/20 Page 7 of 13




pages. See Mercer Decl. at ¶ 27, Exhibit M. Her business’s Facebook and YouTube accounts

indicate that she resides in “London, United Kingdom” and “Saint Albans, United Kingdom”

respectively, and that she may also be contacted via email at the following email addresses:

<info@elizabethshaktikaloczi.com> and <elizabethshaktikaloczi@gmail.com>. See Mercer

Decl. at Exhibit G.


                                          ARGUMENT

  I.   THE COURT SHOULD EXTEND THE TIME TO SERVE DEFENDANT SCOTT
       PURSUANT TO RULE 4(m).

       Fed.R.Civ.P. 4(m) provides as follows:

               If a defendant is not served within 90 days after the complaint is
               filed, the court—on motion or on its own after notice to the
               plaintiff—must dismiss the action without prejudice against that
               defendant or order that service be made within a specified time. But
               if the plaintiff shows good cause for the failure, the court must
               extend the time for service for an appropriate period. This
               subdivision (m) does not apply to service in a foreign country under
               Rule 4(f), 4(h)(2), or 4(j)(1). Fed. R. Civ. P. 4(m).

       Under Rule 4(m), the Court may also exercise its discretion to extend the time for service

without any showing of good cause. However, if a plaintiff does show good cause for failure to

effect timely service, “the court must extend the time. See In re Lopez, 292 B.R. 570, 574

(E.D.Mich. 2003) (“In other words, even in the absence of good cause, the court may grant an

extension of time for service, but if good cause is shown, the court must extend.”).

       As set forth above, Plaintiffs located what they understood to be the last known address

of Defendant Giacomini, retained a private investigator to locate any other physical address, and

attempted to serve her at the locations they found a total of six times over several months—each

attempt prior to the expiration of the time to serve the summons in September. See Mercer Decl.

at ¶¶ 3-10.
                                                 6
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.216 Filed 12/04/20 Page 8 of 13




       Plaintiffs acknowledge that deadline to serve Defendant Giacomini has expired, and

Plaintiffs had not sought leave prior to the expiration of that deadline. However, since that time,

Plaintiffs have engaged investigators to locate her address, and also monitored her online activity

(such as her business websites and YouTube video about Plaintiffs) to determine if she would

reveal more information about her physical location—both of these have been to no avail. See

Mercer Decl. at ¶¶ 10-14. Further, as set forth below, despite Plaintiffs unsuccessful attempts to

serve and/or locate Defendant Giacomini, Plaintiffs have developed a plan (pending leave of

Court) to issue Rule 45 third party subpoenas to ultimately discovery her whereabouts (or else

will seek judicial intervention to serve her via alternative means). Now, Plaintiffs request a 90-

day extension commensurate with their below request for leave to issue Rule 45 subpoenas, with

the expectation that further subpoenas may be necessary from ISPs should the third parties only

maintain IP addresses for Defendants’ business websites and Internet-based social media

accounts.

       Alternatively, even if the Court finds that Plaintiffs have not shown good cause, Plaintiffs

request the Court exercise its discretion to the extend the time to serve Defendant Giacomini. In

making that determination, the Court considers whether:

               “(1) a significant extension of time was required; (2) an extension
               of time would prejudice the defendant other than the inherent
               "prejudice" in having to defend the suit; (3) the defendant had actual
               notice of the lawsuit; (4) a dismissal without prejudice would
               substantially prejudice the plaintiff; i.e., would his lawsuit be time-
               barred; and (5) the plaintiff had made any good faith efforts at
               effecting proper service of process.”

Slenzka v. Landstar Ranger, Inc., 204 F.R.D. 322, 326 (E.D. Mich. 2001).

       Each of the Slenzka factors weigh in Plaintiffs favor. First, this case was only filed in late

June, and the requested extension is not excessively long. Second, there is no known prejudice to

                                                 7
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.217 Filed 12/04/20 Page 9 of 13




Defendant Giacomini. Third, given Defendant Giacomini’s commentary about Plaintiffs has

continued since the filing of this lawsuit, Plaintiffs presume that she has notice of the claims

herein. For instance, Defendant Giacomini was recently profiled, (identified therein under the

pseudonym ‘Katie’) in a December 3, 2020 Vanity Fair magazine article regarding Plaintiffs and

which mentions the existence of this lawsuit. See

https://www.vanityfair.com/style/2020/12/inside-the-all-consuming-world-of-twin-flames-

universe (last accessed on December 4, 2020). Fourth, while the statute of limitations has not yet

run on all Plaintiffs’ claims, some of the activity occurred in late 2019, and others will expire in

the next few months. Further, if Plaintiffs were forced to refile this action, where Defendant

Giacomini is also alleged to have been engaged in a civil conspiracy with other defendants

herein, the new matter would likely be assigned to the Court as a companion case pursuant to LR

83.11(b)(7). By granting Plaintiffs leave to execute their plan to locate and serve Defendant

Giacomini in the instant case, it would also avoid unnecessary court resources. Finally, fifth, as

set forth above, Plaintiffs has made several good faith efforts at effecting proper service—all to

no avail.

       Accordingly, Plaintiffs posit that good cause exists to extend the time to serve Defendant

Giacomini for a period of 90 days. Alternatively, as the Slenzka factors weigh in Plaintiffs favor,

the Court should exercise its discretion to afford Plaintiffs additional time to effect service.

 II.   PLAINTIFFS SHOULD BE ENTITLED TO EXPEDITED DISCOVERY
       PURSUANT TO RULE 26(d)(1), LIMITED TO CONTACT INFORMATION FOR
       SCOTT AND/OR ABBEY.

       Pursuant to Fed.R.Civ.P. 26(d)(1), parties can begin discovery before their Rule 26(f)

conference by court order, upon a showing of good cause. Fed. R. Civ. P. 26(d)(1); see Dessault

Systemes, S.A. v. Childress, 2009 WL 3602084, at *4 (E.D. Mich. Oct. 27, 2009). Courts have

                                                  8
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.218 Filed 12/04/20 Page 10 of 13




 found “good cause” for granting expedited discovery when, inter alia, the true identities and

 locations of the defendants are unknown, when the scope of the discovery sought is narrow, and

 when expedited discovery would substantially contribute to moving the case forward. See,

 e.g., Arista Records, LLC v. Does 1-4, 2007 WL 4178641, *1 (W.D. Mich. Nov. 20, 2007).

        Here, Plaintiffs’ previous attempts to either serve Giacomini or Kaloczi or ascertain their

 physical location have been unsuccessful. However, both Defendant Giacomini and Kaloczi

 communicated with Plaintiffs extensively via email and online in Facebook forums and via video

 chats. In addition, they still maintain active emails, business websites and accounts with various

 social media websites where they continue to publish or link to the misleading statements about

 Plaintiffs. See Mercer Decl. at ¶¶ 3-27. Therefore, Plaintiffs believe that the third parties who

 maintain their regular and currently-used email addresses (such as Gmail), website hosting

 companies, and online accounts (such as YouTube and Facebook) could reveal information

 regarding their locations, including an address or IP address. Plaintiffs would use that limited

 information solely to affect service upon Defendants herein.

        Without the ability to locate and serve these Defendants, Plaintiffs would be left without

 recourse to pursue their viable claims. Accordingly, Plaintiffs posit that good cause also exists to

 grant Plaintiffs leave to issue Rule 45 subpoenas to Google (for Gmail and YouTube accounts),

 Facebook (for Instagram and Facebook accounts), and Defendants Giacomini’s and Kaloczi’s

 business website hosting providers for identifying contact information about Defendants’

 address(es). Plaintiffs also seek leave to issue further subpoenas for contact information to any

 ISP that maintains an IP address that might be identified by the aforementioned third parties.




                                                   9
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.219 Filed 12/04/20 Page 11 of 13




 III.   IN THE ALTERNATIVE, THE COURT SHOULD GRANT PLAINTIFF’S
        LEAVE TO SERVE DEFENDANT ABBEY VIA EMAIL PURSUANT TO RULE
        4(f)(3).

        Plaintiffs also request that the Court allow alternative service upon Defendant Kaloczi

 through email. Fed.R.Civ.P. 4(f) provides that individual defendants in foreign countries may be

 served in several ways, including “by other means not prohibited by international agreement, as

 the court orders.” See Fed.R.Civ.P. 4(f)(3). Rule 4(f)(3) is “neither a last resort nor extraordinary

 relief. It is merely one means among several which enables service of process on an international

 defendant.” Gamboa v. Ford Motor Co., 414 F.Supp.3d 1035, 1039 (E.D. Mich. 2019). Courts

 have “wide discretion” to order service under Rule 4(f)(3) as long as the method of service is not

 prohibited by international agreement and it comports with due process. BBK Tobacco & Foods,

 LLP v. Gooshelly, 2020 WL 2315879, at *2 (E.D. Mich. 2020) While the United Kingdom is a

 party to the Hague Convention, several courts have found that service by email does not violate

 the Hague Convention and that Sixth Circuit courts have permitted service by email. See, e.g.,

 Gamboa, 414 F.Supp.3d at 1039; BBK Tobacco & Foods, LLP, 2020 WL 2315879, at *2.

        Here, Plaintiffs have been unsuccessful at serving Kaloczi at her last known (yet

 currently listed). Further, Defendant Kaloczi has business websites and has created several social

 media accounts which indicate that she may also be contact via email—which could be used to

 formally apprise her of this lawsuit. Given Plaintiffs have been unable to serve for Defendant

 Kaloczi, and service of process by email would not offend due process1 nor any international

 agreement, Plaintiffs request that they be permitted to serve Defendant Kaloczi with a copy of



 1
  Plaintiffs also note that service upon Defendant Giacomini via email would likewise comport
 with due process, and anticipate that, if their attempts to discover her physical location via
 subpoena are unsuccessful, email service through the above-mentioned addresses may be
 necessary.
                                                    10
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.220 Filed 12/04/20 Page 12 of 13




 the summons and complaint via email at each of, inspire@riseshakti.com,

 info@elizabethshaktikaloczi.com, and elizabethshaktikaloczi@gmail.com.



                                          CONCLUSION

        In light of the foregoing, Plaintiffs respectfully request that the Court grant an extension

 of time to serve Defendant Giacomini, permit Plaintiffs leave to conduct expedited discovery via

 limited Rule 45 subpoenas, and permit Plaintiffs leave to serve Defendant Kaloczi via email.


  DATED this 4th day of December, 2020.             Respectfully submitted,

                                                    /s/ Matthew Kerry
                                                    Matthew Kerry (P81793)
                                                    Attorney for Plaintiffs
                                                    214 S. Main Street, Suite 200
                                                    Ann Arbor, Michigan 48104
                                                    (734) 263-1193
                                                    matt@kerrylawpllc.com


                                                    LEWIS & LIN LLC

                                                    David D. Lin (pro hac vice forthcoming)
                                                    Justin Mercer (pro hac vice forthcoming)

                                                    Attorneys for Plaintiffs




                                                 11
Case 2:20-cv-11659-GAD-DRG ECF No. 17, PageID.221 Filed 12/04/20 Page 13 of 13




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2020, I electronically filed the foregoing with the

 Clerk of the Court for the United States District Court for the District of Michigan by using the

 CM/ECF system, and counsel of record are registered as ECF Filers and that they will be served

 by the CM/ECF system.

                                                              /s/ Matthew Kerry
